DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “adhering the viscoelastic polymer to the shoe where the rear-most portion of the insole” in line 13-14. This limitation is indefinite because it is not clear what structure is encompassed by the phrase ‘where the rear-most portion of the insole.’ 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 4,346,525), herein Larsen, in view of Bauerfeind (US 2016/0235159).
Regarding claim 1, Larsen discloses a heel pad (pad 15) comprising: a polymer having a semioval shape (Fig. 4) of a uniform thickness (Fig. 5, 6), wherein the polymer has adhesive properties (glue) (column 3, lines 18-45; Fig. 4-7).
Larsen discloses that the heel pad may be made from a variety of materials (column 2, lines 52-53), but does not specifically disclose a viscoelastic polymer. Bauerfeind teaches that a heel pad may be made of a viscoelastic polymer. The viscoelastic polymer is both compressible and resilient/elastic (paragraph 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of a viscoelastic polymer, as taught by Bauerfeind, in order to use a material which is both compressible and resilient/elastic, providing comfort and support to the heel.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Larsen discloses that the semioval shape is defined by a leading edge and a curved trailing edge (Fig. 4).
Regarding claim 3, the semioval shape is dimensioned and adapted so that the leading edge is adjacent and between a calcaneus or a heel bone and a tuberosity of a fifth metatarsals of a user when a rear portion of a heel of the user is adjacent the trailing edge (depending on the specific size of the inert and of the user).

Regarding claim 5, Larsen discloses a method of supporting a heel of a user wearing a shoe, the method comprising: providing a polymer (pad 15) having a semioval shape (Fig. 4) of a uniform thickness (Fig. 5, 6), wherein the viscoelastic polymer has adhesive properties (glue), wherein the semioval shape is defined by a leading edge and a curved trailing edge (Fig. 4), wherein the semioval shape is dimensioned and adapted so that the leading edge is adjacent and between a calcaneus or a heel bone and a tuberosity of a fifth metatarsals of a user when a rear portion of a heel of the user is adjacent the curved trailing edge; removing an insole of the shoe (Fig. 7); adhering said viscoelastic polymer to an underside of the insole so that the trailing edge is adjacent a rear-most portion of the insole (column 3, lines 41-45); and adhering the viscoelastic polymer to the shoe (column 3, lines 38-41) where the rear-most portion of the insole (column 3, lines 18-45; Fig. 4-7).
Larsen discloses that the heel pad may be made from a variety of materials (column 2, lines 52-53), but does not specifically disclose a viscoelastic polymer. Bauerfeind teaches that a heel pad may be made of a viscoelastic polymer. The viscoelastic polymer is both compressible and resilient/elastic (paragraph 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of a viscoelastic polymer, as taught by Bauerfeind, in order to use a material which is both compressible and resilient/elastic, providing comfort .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732